ORDER
PER CURIAM.
William F. Holekamp (“Holekamp”) appeals from the trial court’s grant of summary judgment in favor of the Crawford Group, Inc. (“Crawford”) and against Ho-lekamp on Crawford’s petition for specific performance and on Holekamp’s counterclaims for damages and other relief. On appeal, Holekamp argues the trial court erred in granting summary judgment in favor of Crawford because (1) Holekamp’s counterclaims should have been sent to arbitration as required by the agreements signed by both parties; (2) there were genuine issues of material fact as to whether (a) Crawford breached it duty of good faith and fair dealing, (b) Crawford’s oral promises to Holekamp supplemented or modified the relevant written agreements, and (c) the April 1998 oral promise was a separate and enforceable contract, and; (8) Holekamp should have been allowed to engage in additional discovery. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).